 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9          EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10
     KAREN RIGSBY, Trustee of the               )   Case No. 2:17-cv-01347-MCE-EFB
11   MARSH REVOCABLE TRUST OF                   )
     2003, et al.,                              )   ORDER OF DISMISSAL
12                                              )
                   Plaintiffs,                  )
13                                              )
             vs.                                )
14                                              )
     INTERCARE SPECIALITY RISK                  )
15   INSURANCE SERVICES, INC, et al.,           )
                                                )
16              Defendants.                     )
     ________________________________           )
17
           In accordance with the parties’ stipulation and good cause appearing, IT IS
18
     HEREBY ORDERED pursuant to Federal Rule of Civil Procedure 41(a)(2) that this case
19
     be dismissed, without prejudice. The Court shall, however, retain jurisdiction to enforce
20
     the Guaranty of Defendant herein, including reservation of jurisdiction to enter Judgment
21
     against Defendant Kevin Hamm in the event of default under the Guaranty, until
22

     ____________________________________________________________________
                                                1
                                       ORDER OF DISMISSAL
 1   performance in full of the terms of the Promissory Note.
 2          IT IS FURTHER HEREBY ORDERED that in the event of default under the
 3   Guaranty, Plaintiffs may bring an ex parte application to enforce the settlement and for
 4   entry of Judgment against Defendant Kevin Hamm, which the Court shall hear pursuant
 5   to its reservation of jurisdiction herein. Plaintiffs may seek entry of the Stipulation for
 6   Entry of Judgment for Money attached as Exhibit “C” in connection with the ex parte
 7   application, the form of which is hereby approved by the Court.
 8          Subject to the foregoing, inasmuch as the case has now been concluded in its
 9   entirety, the Clerk of Court is directed to close the file.
10          IT IS SO ORDERED.
11   Dated: June 17, 2019
12

13

14

15

16

17

18

19

20

21

22

     ____________________________________________________________________
                                                    2
                                         ORDER OF DISMISSAL
